DETAILED ACTION
This is office action is in response to the above identified patent application with regards to the amendments filed on 3/29/2021.  Claims 1-11, 14-15 and 17-20 are currently pending. Claims 11, 14-15 and 19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reopening
In view of the appeal brief filed on 3/29/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741   

                                                                                                                                                                                                     Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/745539, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 14/745539 has no disclosure of a valve, a control and operating a valve. Accordingly, 1-11, 14-15 and 17-20 are not entitled to the benefit of the prior application filing date.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “common header to turn air from each said first leg to one of said plurality of the second leg” of claims 5 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 18. rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, Claim 4 recites a plurality of first legs and a plurality of second legs; however Claim 5 recites “wherein said plurality of first legs communicate with a common header to turn air from each said first leg to one of said plurality of the second leg.” thus it is not clear if the common header is for turning air for from each leg to any of one of said plurality of second legs or if all the air from each first leg goes to only one of the plurality of second legs. There is a corresponding drawing objection to this claim as there is no figure showing what a common header of the plurality of first legs and the plurality of second legs would be.
Claim 18 recites “wherein said plurality of first legs communicate with a common header to turn air from each said first leg to one of said plurality of the second leg.” thus it is not clear if the common header is for turning air for from each leg to any of one of said plurality of second legs or if all the air from each first leg goes to only one of the plurality of second legs. There is a corresponding drawing objection to this claim as there is no figure showing what a common header of the plurality of first legs and the plurality of second legs would be. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE 102012208263) in view of Coffinberry (US 5,305,616) Suciu et al. (US 2009/0188232) and Cerra et al. (US 2019/0277195).

Regarding Claim 1: Burghardt discloses a gas turbine engine (Fig 1) comprising;
a plurality of rotating components (¶ 29 of translation) housed within a compressor section (30) and a turbine section (50);
a tap (119) connected to said compressor section, a heat exchanger (130) connected downstream of said tap (downstream with respect to the flow from the tap), and a cooling compressor (120), and said cooling compressor connected to deliver air to at least one of said rotating components (¶ 40); and
a core housing (Fig 1, structures surrounding the core) having an outer peripheral surface (surface which defines the radially inward surface bypass duct) and a fan housing 
 	
	Burghardt discloses the claimed invention except that the cooling compressor is connected upstream of said heat exchanger instead of downstream of said heat exchanger. Coffinberry shows that a cooling compressor (132) can be connected downstream (Fig 2) of a heat exchanger (130) is an equivalent structure known in the art (Coffinberry also teaches a cooling compressor upstream of a heat exchanger (Fig 3) similar to Burghardt).  Therefore, because these two orders of compressors and heat exchangers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art 
	Burghardt in view of Coffinberry does not disclose at least one bifurcation duct extending between said outer peripheral surface to said inner peripheral surface, and said heat exchanger disposed within said at least one bifurcation duct, or 
an air inlet for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet.
	Suciu teaches a gas turbine engine with a bypass and at least one bifurcation duct (92U/92L, Figures 3 and 4 ) extending between an outer peripheral surface to an inner peripheral surface (92U/92L extends across the bypass duct), and a heat exchanger disposed within said at least one bifurcation duct.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to place the heat exchanger of Burghardt in a bifurcation duct extending between said outer peripheral surface to said inner peripheral surface in order to place the heat exchanger directly in the bypass flow path such that the heat exchanger can operate in a cooler environment (Suciu ¶ 35)
	Suciu further teaches wherein there is an air inlet (Suciu Fig 2C) for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet (Suciu Fig 2C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an inlet and an outlet in the bifurcation duct so that the heat exchanger could exchange heat with the bypass air as taught by Suicu (Abstract and ¶ 1-4 of Suciu).

Cerra teaches a gas turbine with a bypass and wherein there is a valve (420 see Figure 4A) in the air inlet of a bifurcation duct, and a control (450, see Figure 7) moving said valve between an open position (Figure 4a) at which it allows air to flow from the inlet to the outlet and to a closed position (Figure 4b) at which it prevents flow passing from said inlet to said outlet (¶ 7-8 and 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a valve in the air inlet of Burghardt in view of Coffinberry and Suciu, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet to control the flow through the heat exchanger and improve fuel efficiency as taught by Cerra (¶ 8 and 65). 

Regarding Claim 7: Burghardt in view of Coffinberry, Suciu and Cerra teaches the gas turbine engine as discussed regarding claim 1. Burghardt further discloses wherein said turbine section driving a gear, said gear further driving said cooling compressor (Fig 2 and ¶ 7-10 of translation).
	
Regarding Claim 8: Burghardt in view of Coffinberry, Suciu and Cerra teaches the gas turbine engine as discussed regarding claim 7. Burghardt further wherein said gear also driving an accessory gearbox (Fig 2 and ¶ 7-10 of translation).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt ( DE 102012208263) in view of Coffinberry (US 5,305,616), Suciu et al. (US 2009/0188232) and Cerra et al. (US 2019/0277195) as discussed regarding claims above and further in view Wood et al. (US 9,194,330)
Regarding Claim 9: Burghardt in view of Coffinberry, Suciu and Cerra teaches the gas turbine engine as discussed regarding claim 1. Burghardt in view of Coffinberry Suciu and Cerra further disclose wherein said heat exchanger is in said upper bifurcation (Suciu 92 U, see Fig 4A).
Burghardt in view of Coffinberry, Suciu and Cerra do not teach wherein there is an upper bifurcation and a lower bifurcation. Wood teaches a gas turbine engine with a bypass duct with an upper and lower bifurcation (Col 4 Lines 36-45) across the bypass.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a lower bifurcation with the gas turbine engine of Burghardt in view of Coffinberry, Suciu and Cerra such that the upper and lower bifurcation provide support of the engine core (Col 4 Lines 36-45).

Regarding Claim 10: Burghardt in view of Coffinberry, Suciu and Cerra teaches the gas turbine engine as discussed regarding claim 1. Burghardt in view of Coffinberry 
Burghardt in view of Coffinberry Suciu and Cerra do not teach wherein there is an upper bifurcation and a lower bifurcation. Wood teaches a gas turbine engine with an upper and lower bifurcation (Col 4 Lines 36-45).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an upper bifurcation with the gas turbine engine of Burghardt in view of Coffinberry, Suciu and Schwarz such that the upper and lower bifurcation provide support of the engine core (Col 4 Lines 36-45).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE 102012208263) in view of Coffinberry (US 5,305,616), Suciu et al. (US 2009/0188232) and Cerra et al. (US 2019/0277195) as discussed regarding claims above and further in view of Hovan (US 4,542,623).

Regarding Claim 2: Burghardt in view of Coffinberry, Suciu and Cerra as discussed regarding claim 1. Burghardt in view of Coffinberry, Suciu and Cerra does not disclose wherein air is delivered into a heat exchanger first leg within said core housing, the first leg extending outwardly of said core housing and into said at least one bifurcation duct, and to a second leg extending back toward a center axis of the engine, and back into said core housing to deliver the air to said cooling compressor.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have a first leg and a second leg extend outwardly from the core housing to the heat exchanger and extend radially back toward the center axis of the engine back to the core housing to deliver the air to the cooling compressor of Burghardt in view of Coffinberry, Suciu and Schwarz in order to supply and receive the fluid which passes to the heat exchanger as taught by Hovan (Fig 1, for the heat exchanger to function as a heat exchange for a fluid of the gas turbine engine it must have a supply and return line which goes from and to the engine).

Regarding Claim 3: Burghardt in view of Coffinberry, Suciu, Cerra and Hovan as discussed regarding Claim 2 does not disclose wherein said second leg is positioned to be upstream of said first leg relative to a flow of bypass air between said core housing and said fan housing.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the second leg to be upstream of said first leg relative to a flow of bypass air between said core housing and said fan housing, as such a modification is a rearrangement of parts and the heat exchanger of Burghardt in view of Coffinberry, Suciu, Schwarz and Hovan would function as intended regardless of the order of the second leg and the first leg with respect to the flow of 

Regarding Claim 4: Burghardt in view of Coffinberry, Suciu, Cerra and Hovan as discussed regarding Claim 2 does not disclose wherein there are a plurality of said first legs and a plurality said of second legs.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have a plurality of said first leg and a plurality of said second leg because the result would have been obvious in that additional flow and heat exchange would be possible. 
A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 See MPEP 2144 VI. B.


Regarding Claim 5, as best understood: Burghardt in view of Coffinberry, Suciu, Cerra and Hovan as discussed regarding Claim 4 further disclose wherein said plurality of first legs communicate with a common header to turn air from each said first leg to one of said plurality of the second leg. (Each first leg and each second leg must be connected, the connection being “a common header” to complete the flow path and return air to the gas turbine engine.)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE 102012208263) in view of Coffinberry (US 5,305,616), Suciu et al. (US 2009/0188232), Cerra et al. (US 2019/0277195) and Hovan (US 4,542,623) as discussed regarding claims above and further in view of Chen et al. (US 4,771,825).
Regarding Claim 6: Burghardt in view of Coffinberry, Suciu, Schwarz and Hovan as discussed regarding Claim 2 does not disclose wherein said first and second legs are provided with structure to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs.
Chen teaches that a heat exchanger is provided with structure (fins 33) to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide structure to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs in order to maximize heat transfer (Chen Col 2 Line 45-50). 

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE 102012208263) in view of Coffinberry (US 5,305,616) Suciu et al. (US 2009/0188232), Schwarz et al. (US 2008/0028763) and Cerra et al. (US 2019/0277195)..

Regarding Claim 1: Burghardt discloses a gas turbine engine (Fig 1) comprising;
a plurality of rotating components (¶ 29 of translation) housed within a compressor section (30) and a turbine section (50);

a core housing (Fig 1, structures surrounding the core) having an outer peripheral surface (surface which defines the radially inward surface bypass duct) and a fan housing (Fig 1, structure radially outward of the fan) defining an inner peripheral surface (surface which defines the radially outer surface of the bypass duct).
 
Burghardt discloses the claimed invention except that the cooling compressor is connected upstream of said heat exchanger instead of downstream of said heat exchanger. 
	Burghardt in view of Coffinberry does not disclose wherein at least one bifurcation duct extending between said outer peripheral surface to said inner peripheral surface, and said heat exchanger disposed within said at least one bifurcation duct, or 
an air inlet for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet.
	Suciu teaches wherein at least one bifurcation duct (92U/92L) extending between an outer peripheral surface to an inner peripheral surface (92U/92L extends across the bypass duct), and a heat exchanger disposed within said at least one bifurcation duct.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to place the heat exchanger of Burghardt in a bifurcation duct extending between said outer peripheral surface to said inner peripheral surface in order to place the heat exchanger directly in the bypass flow path such that the heat exchanger can operate in a cooler environment (Suciu ¶ 35)
	Suciu further teaches wherein there is an air inlet (Suciu Fig 2C) for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet (Suciu Fig 2C).

Burghardt in view of Coffinberry and Suciu does not disclose wherein there is a valve in at least one of said air inlet and air outlet, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet.
Schwarz teaches there is a valve in at least one of said air inlet (66) and air outlet (54) of a bifurcation duct, and a control (63) moving said valve (54) between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet (¶ 26, 27, 31 and Abstract, 54 is variable meaning it transitions between two positions the first being open and the second being closed wherein the closed position prevents some airflow from passing from said inlet to said outlet. Thus the valve in a closed position prevents air from flowing from the inlet to the outlet as the outlet is blocked by the valve. The abstract and ¶ 27 teaches that the air intake which will pass over a heat exchanger is to be minimized.). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a valve in the air inlet and the air outlet of Burghardt in view of Coffinberry and Suciu, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to 
Schwarz does not explicitly say that a closed position at prevents all flow passing from said inlet to said outlet.
Cerra teaches a valve for a valve (420 see Figure 4A) in a bifurcation duct, and a control (450, see Figure 7) moving said valve between an open position (Figure 4a) at which it allows air to flow from the inlet to the outlet and to a closed position (Figure 4b) at which it prevents flow passing from said inlet to said outlet (¶ 7-8 and 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the valve of Burghardt in view of Coffinberry, Suciu and Schwarz be able to close all the way to prevent all flow from passing from said inlet to said outlet as that is the absolute minimum flow (which Schwarz teaches to be minimized Abstract and ¶ 27).

Regarding Claim 17: Burghardt in view of Coffinberry, Suciu, Schwarz and Cerra further discloses wherein said valve in the outlet includes a flap valve pivoting between a position at which it extends outwardly into a bypass duct and to a closed position at which it blocks flow through said outlet (See Schwarz Figure 4, the valve is a flap valve).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention wherein the valve at the outlet includes a flap valve pivoting between a position at which it extends outwardly into a bypass duct . 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE 102012208263) in view of Coffinberry (US 5,305,616), Suciu et al. (US 2009/0188232) and Hovan (US 4,542,623) and Chen et al. (US 4,771,825) and Cerra et al. (US 2019/0277195).
Regarding Claims 18 and 20: Burghardt discloses a gas turbine engine (Fig 1) comprising;
a plurality of rotating components (¶ 29 of translation) housed within a compressor section (30) and a turbine section (50);
a tap (119) connected to said compressor section, a heat exchanger (130) connected downstream of said tap (downstream with respect to the flow from the tap), and a cooling compressor (120), and said cooling compressor connected to deliver air to at least one of said rotating components (¶ 40); and
a core housing (Fig 1, structures surrounding the core) having an outer peripheral surface (surface which defines the radially inward surface bypass duct) and a fan housing (Fig 1, structure radially outward of the fan) defining an inner peripheral surface (surface which defines the radially outer surface of the bypass duct).
Burghardt discloses the claimed invention except that the cooling compressor is connected upstream of said heat exchanger instead of downstream of said heat exchanger. Coffinberry shows that a cooling compressor (132) can be connected downstream (Fig 2) of a heat exchanger (130) is an equivalent structure known in the art (Coffinberry also teaches a cooling compressor upstream of a heat exchanger (Fig 3) similar to Burghardt).  Therefore, because these two orders of compressors and heat exchangers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the upstream heat exchanger of Burghardt for an upstream heat exchanger.
	Burghardt in view of Coffinberry does not disclose wherein at least one bifurcation duct extending between said outer peripheral surface to said inner peripheral surface, and said heat exchanger disposed within said at least one bifurcation duct.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to place the heat exchanger of Burghardt in view of Coffinberry in a bifurcation duct extending between said outer peripheral surface to said inner peripheral surface in order to place the heat exchanger directly in the bypass flow path such that the heat exchanger can operate in a cooler environment (Suciu ¶ 35).
Burghardt in view of Coffinberry in view of Suciu does not disclose said heat exchanger including a plurality of first legs within said core housing, the first legs extending outwardly of said core housing and into said at least one bifurcation duct, and to a plurality of second legs extending back toward a center axis of the engine, and back into said core housing to deliver the air to said cooling compressor.
Hovan discloses a heat exchanger for a gas turbine with a first leg (52) (See Fig 1) extending outwardly of said core housing and into said at least one bifurcation duct (48), and into a second leg (54) extending back toward a center axis of the engine.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have a first leg and a second leg extend outwardly from the core housing to the heat exchanger and extend radially back toward 
A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 See MPEP 2144 VI. B.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have a plurality of first legs and a plurality of second legs because the result would have been obvious in that additional flow and heat exchange would be possible.
Burghardt as modified in view of Coffinberry in view of Suciu in view of Hovan and discussed above does not disclose said second legs are positioned to be upstream of said first legs relative to a flow of bypass air between said core housing and said fan housing.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the second leg to be upstream of said first leg relative to a flow of bypass air between said core housing and said fan housing, as such a modification is a rearrangement of parts and the heat exchanger of Burghardt would function as intended regardless of the order of the second leg and the first leg with respect to the flow of bypass air.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144 VI C. 

Burghardt in view of Coffinberry in view of Suciu in view of Hovan as discussed disclose above further discloses said plurality of first legs communicate with a common header to turn air from each said first legs one of said plurality of the second legs (the first leg and the second leg must be connected, the connection being “a common header” to complete the flow path and return air to the gas turbine engine.);
Burghardt in view of Coffinberry in view of Suciu in view of Hovan as modified above does not disclose wherein said first and second legs are provided with structure to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs.
Chen teaches that a heat exchanger is provided with structure (fins 33) to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide structure to increase a cross-sectional surface area of an outer peripheral surface of said first and second legs in order to provide structure to maximize heat transfer (Chen Col 2 Line 45-50). 
Burghardt in view of Coffinberry in view of Suciu in view of Hovan in view of Chen further discloses said turbine section driving a gear (Fig 2 and ¶ 7-10 of translation), said gear further driving said cooling compressor (Fig 2 and ¶ 7-10 of translation), said gear also driving an accessory gearbox (Fig 2 and ¶ 7-10 of translation); 
Burghardt in view of Coffinberry in view of Suciu in view of Hovan in view of Chen as modified above does not disclose wherein there is an air inlet for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet, and a valve in at 
Cerra teaches there is a valve (420 see Figure 4A) in the air inlet of a bifurcation duct, and a control (450, see Figure 7) moving said valve between an open position (Figure 4a) at which it allows air to flow from the inlet to the outlet and to a closed position (Figure 4b) at which it prevents flow passing from said inlet to said outlet (¶ 7-8 and 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a valve in the air inlet of Burghardt in view of Coffinberry and Suciu, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet to control the flow through the heat exchanger and improve fuel efficiency as taught by Cerra (¶ 8 and 65).

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (US 2016/0237906) in view of Cerra et al. (US 2019/0277195).
Regarding Claim 1: Suciu discloses a gas turbine engine (Figure 1) comprising;
a plurality of rotating components (turbine and compressor blades see Figure 1) housed within a compressor section (24) and a turbine section (28);
a tap (110) see Figure 3) connected to said compressor section (¶ 54), a heat exchanger (112) connected downstream of said tap (Figure 3), and a cooling compressor (114) connected 
a core housing having an outer peripheral surface and a fan housing defining an inner peripheral surface, at least one bifurcation duct extending between said outer peripheral surface to said inner peripheral surface, and said heat exchanger disposed within said at least one bifurcation duct (Abstract); 
an air inlet (176, see Figure 9) for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet (¶ 68).
Suciu does not discloses wherein there is a valve in at least one of said air inlet and air outlet; and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet. 
Cerra teaches there is a valve (420 see Figure 4A) in the air inlet of a bifurcation duct, and a control (450, see Figure 7) moving said valve between an open position (Figure 4a) at which it allows air to flow from the inlet to the outlet and to a closed position (Figure 4b) at which it prevents flow passing from said inlet to said outlet (¶ 7-8 and 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a valve in the air inlet of Burghardt in view of Coffinberry and Suciu, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet to control the flow through the heat exchanger and improve fuel efficiency as taught by Cerra (¶ 8 and 65).

Regarding Claim 2: Suciu in view of Cerra teaches the gas turbine engine as discussed regarding claim 1. Suciu further discloses wherein air is delivered into a heat exchanger first leg within said core housing, the first leg extending outwardly of said core housing and into said at least one bifurcation duct, and to a second leg extending back toward a center axis of the engine, and back into said core housing to deliver the air to said cooling compressor Suciu (Figure 8, ¶65-67).
Regarding Claim 3: Suciu in view of Cerra teaches the gas turbine engine as discussed regarding claim 2. Suciu further discloses wherein said second leg is positioned to be upstream of said first leg relative to a flow of bypass air between said core housing and said fan housing (Suciu Figure 8, ¶ 65-67).
Regarding Claim 7: Suciu in view of Cerra teaches the gas turbine engine as discussed regarding claim 2. Suciu further discloses wherein said turbine section driving a gear, said gear further driving said cooling compressor (Suciu ¶ 11).
Regarding Claim 8: Suciu in view of Cerra teaches the gas turbine engine as discussed regarding claim 7. Suciu further discloses wherein said gear also driving an accessory gearbox (Suciu ¶ 12). 

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (US 2016/0237906) in view of Schwarz et al. (US 2008/0028763) and Cerra et al. (US 2019/0277195).
Regarding Claim 1: Suciu discloses a gas turbine engine (Figure 1) comprising;

a tap (110) see Figure 3) connected to said compressor section (¶ 54), a heat exchanger (112) connected downstream of said tap (Figure 3), and a cooling compressor (114) connected downstream of said heat exchanger (Figure 3), and said cooling compressor connected to deliver air to at least one of said rotating components (Figure 3, ¶ 54);
a core housing having an outer peripheral surface and a fan housing defining an inner peripheral surface, at least one bifurcation duct extending between said outer peripheral surface to said inner peripheral surface, and said heat exchanger disposed within said at least one bifurcation duct (Abstract); 
an air inlet (176, see Figure 9) for air to pass over said heat exchanger in said at least one bifurcation duct and an air outlet (¶ 68).
Suciu does not discloses wherein there is a valve in at least one of said air inlet and air outlet; and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet. 
Schwarz teaches there is a valve in at least one of said air inlet (66) and air outlet (54) of a bifurcation duct, and a control (63) moving said valve (54) between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet (¶ 26, 27, 31 and Abstract, 54 is variable meaning it transitions between two positions the first being open and the second being closed wherein the closed position prevents some airflow from passing from said inlet to said outlet. Thus the valve in a closed position prevents air from 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a valve in the air inlet and the air outlet of Burghardt in view of Coffinberry and Suciu, and a control moving said valve between an open position at which it allows air to flow from the inlet to the outlet and to a closed position at which it prevents flow passing from said inlet to said outlet to control the flow through the heat exchanger as taught by Schwarz (¶ 27-31).
Schwarz does not explicitly say that a closed position at prevents all flow passing from said inlet to said outlet.
Cerra teaches a valve for a valve (420 see Figure 4A) in a bifurcation duct, and a control (450, see Figure 7) moving said valve between an open position (Figure 4a) at which it allows air to flow from the inlet to the outlet and to a closed position (Figure 4b) at which it prevents flow passing from said inlet to said outlet (¶ 7-8 and 63).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the valve of Burghardt in view of Coffinberry, Suciu and Schwarz be able to close all the way to prevent all flow from passing from said inlet to said outlet as that is the absolute minimum flow (which Schwarz teaches to be minimized Abstract and ¶ 27).
Regarding Claim 17: Burghardt in view of Coffinberry, Suciu, Schwarz and Cerra further discloses wherein said valve in the outlet includes a flap valve pivoting between a position at which it extends outwardly into a bypass duct and to a closed 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention wherein the valve at the outlet includes a flap valve pivoting between a position at which it extends outwardly into a bypass duct and to a closed position at which it blocks flow through said outlet, to control the flow through the heat exchanger (¶ 27 and ¶ 30). 

Response to Arguments
Applicant's arguments filed in the appeal brief of 6/25/2021 have been fully considered but they are not persuasive.
Regarding the drawing the figures are still objected to. The claims do not make it clear if there is one common header for multiple first legs and multiple second legs, or a “common header” for each set of first legs and respective second legs. (Note there is no support for a common header fed by multiple legs).
Regarding the 112(b) of claims 5 and 18 the rejections are maintained as the language “wherein said plurality of first legs communicate with a common header to turn air from each said first leg to one of said plurality of the second leg” is ambiguous and indefinite. As discussed above it is not clear if the common header is for turning air for from each leg to any of one of said plurality of second legs or if all the air from each first leg goes to only one of the plurality of second legs.

Regarding the arguments regarding two heat exchangers, it appears this argument is immaterial as Schwarz is used to teach that a heat exchanger can have flow control valves. The number of heat exchangers in the other prior art is not being changed. 
 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd N Jordan whose telephone number is (571)272-3925.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/T.N.J./            Examiner, Art Unit 3741                                                                                                                                                                                            
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741